DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite as it attempts to claim a process without setting forth any steps involved in the process.  See MPEP 2173.05(q) regarding “Use” claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “use” is neither a process, machine, manufacture, nor composition.
See MPEP 2173.05(q) regarding “Use” claims.  "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961).  In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feagin (US 4,740,246).
Regarding claim 1, Feagin teaches a casting slurry (col 5 lines 14-26, coating composition) for producing shell molds for casting parts comprising a metal alloy (intended use, col 5 lines 14-26, investment casting mold having low reactivity with reactive metals), the slurry comprising powder particles (col 7 lines 35-46, refractory powders or aggregate) and a binder (col 3 lines 60-68, Yttria sols as binders for refractories, col 8 lines 1-10), characterized in that the binder comprises colloidal yttrium oxide (col 3 lines 60-68, col 8 lines 1-10, Yttria sol), and in that the powder particles comprise calcia-stabilized zirconia (col 7 lines 35-46, fused stabilized zirconium oxide having as the stabilizing agent calcium oxide).
Feagin fails to teach the mass ratio of the calcia-stabilized zirconia in the slurry being between 65% and 75%.
However, Feagin discloses an example (Table 3, Slurry 412, Sample U) where the slurry comprises 290 grams of calcia-stabilized zirconia (see col 9 lines 50-52 and col 10 lines 14-20 disclosing the E.F. Stabilized ZrO2is a calcia-stabilized zirconia), 60 grams of Yttria sol, and 6 grams of Latex, thus having a mass ratio of the calcia-stabilized zirconia in the slurry of approximately 81% (290 grams of calcia-stabilized zirconia to about 356 total grams of the mixture), which is close to the claimed range.
Note that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05(I).  See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946), and In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
	Furthermore, Feagin teaches relative to the proportions of refractory to be used with the yttria sol, in the case of relatively inactive refractories, these can vary widely depending upon their particle 
	It would have been obvious to one of ordinary skill in the art, through routine experimentation, to optimize the mass ratio of the calcia-stabilized zirconia in the slurry, as Feagin teaches the proportions of the refractory to be used with the yttria sol are result effective variables that can be varied depending on particle size distributions, specific gravity, processing manner, application of the mix, etc, and that the variations can be made depending on particular results desired, such as prolonging shelf life of the mix (col 12 lines 20-42).  
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).

	Regarding claim 2, note that the limitation of “the slurry being a contact slurry configured to come into contact with the metal of the part to be molded” is a functional limitation describing the intended use of the slurry.  See MPEP 2114(I) and (II), "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The limitation does not add structure to the composition to further distinguish from the prior art composition.


	Regarding claim 3, Feagin teaches wherein the mass content of calcium oxide in the calcia-stabilized zirconia is comprised between 1% and 20% (col 9 lines 49-52, col 10 lines 14-20, commercially available electrically fused calcia-stabilized zirconia having approximately 4% CaO as the stabilizer).

	Regarding claim 4, Feagin is quiet to the viscosity of the slurry is comprised between 0.1 and 2 Pa·s.
	However, note that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01 (I).

	Regarding claim 5, note that the limitation of “configured for the production of shell molds for casting parts comprising a titanium aluminide-based metal alloy” is a functional limitation describing the intended use of the slurry.  See MPEP 2114(I) and (II), "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The limitation does not add structure to the composition to further distinguish from the prior art composition.
Note that Feagin does teach the slurry configured for the production of shell molds for casting parts comprising a titanium aluminide-based metal alloy (col 3 line 60 - col 4 line 7, method of making molds, and casting of titanium alloys such as Ti6Al4V, col 8 lines 1-35, investment cast shell mold).

	Regarding claim 6, note the rejections under 35 USC 101 and 112(b) above regarding “use” type claims.  Feagin teaches a method of producing a shell mold using the casting slurry (col 8 lines 1-43, investment casting shell mold, see exemplary slurries in Table 3).

	Regarding claim 7, Feagin teaches a process of producing a shell mold for casting parts (col 5 lines 14-26, col 8 lines 1-35, preparing molds for casting, investment cast shell mold), the process comprising the steps of:
	providing a model of a part to be produced (col 5 lines 14-26, pattern shaped in the desired configuration);
dipping the model in a contact slurry as claimed in claim 1 (col 5 lines 14-26, applying said coating composition, col 8 lines 18-45, application of coating was by dipping into the slurry, col 8 lines 39-45, first coat is called the facecoat and the slurry compositions are given in Tables 3 and 4);
sandblasting (see applicant’s specification paragraph [0033] defining sandblasting as deposition of a stucco) the dipped model in a contact sand comprising yttrium oxide (col 8 lines 19-45, while it was still wet, the stucco was applied, see Table 3 Slurry 412 which uses a Yttria stucco);
drying the layer obtained by the preceding steps (col 8 lines 19-45, the coated finger was allowed to dry);

removing the part model (col 5 lines 14-26, heating the resulting coated pattern to melt or burn out the pattern material, col 9 lines 45-53, molds were dewaxed).

	Regarding claim 8, the limitations of “a shell mold obtained by the process as claimed in claim 7” is a product-by-process limitation.  See MPEP 2113, where "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	The process limitations suggest a shell mold having a contact layer formed of the claimed slurry, a yttrium oxide stucco, a reinforcement slurry, and a reinforcement sand.
	Feagin’s shell mold (col 8 lines 8-45, investment cast shell mold) is formed from the same process (as discussed in the rejection of claim 7 above) and results in the same structure.  Note that Feagin’s shell mold would have a first coat, called the facecoat, of the slurry composition (col 8 lines 38-45, Slurry 412 Sample U, Yttria sol and EF Stabilized ZrO2) and Yttria stucco (col 8 lines 38-45, Slurry 412 Sample U, Yttria stucco), and backup coatings (col 9 lines 25-45) of Slurry 417 and Remasil 60 stucco.


However, as discussed above, Feagin discloses an example (Table 3, Slurry 412, Sample U) where the slurry comprises 290 grams of calcia-stabilized zirconia (see col 9 lines 50-52 and col 10 lines 14-20 disclosing the E.F. Stabilized ZrO2is a calcia-stabilized zirconia), 60 grams of Yttria sol, and 6 grams of Latex, thus having a mass ratio of the calcia-stabilized zirconia in the slurry of approximately 81% (290 grams of calcia-stabilized zirconia to about 356 total grams of the mixture), which is close to the claimed range.
Note that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05(I).  See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946), and In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
	Furthermore, Feagin teaches relative to the proportions of refractory to be used with the yttria sol, in the case of relatively inactive refractories, these can vary widely depending upon their particle size distributions, the specific gravity of the refractory, the manner of processing, and the application of the mix (col 12 lines 20-42).  Variations in these proportions may be made depending upon the particular results desired.  In the case of active refractories, somewhat more sol may be required to prolong shelf life of the mix (col 12 lines 40-50).
	It would have been obvious to one of ordinary skill in the art, through routine experimentation, to optimize the mass ratio of the calcia-stabilized zirconia in the slurry, as Feagin teaches the proportions of the refractory to be used with the yttria sol are result effective variables that can be varied depending on particle size distributions, specific gravity, processing manner, application of the 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735